UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X   Civil Action No.:
MARJORIE GASPARD,                                                           1:20-cv-02896-AMD-LB

                                   Plaintiff,                               REPLY TO
                                                                            CROSS-CLAIMS
                 -against-

KINGS AUTOSHOW INC. d/b/a BROOKLYN
MITSUBISHI; GM FINANCIAL d/b/a AMERICREDIT
FINANCIAL SERVICES, INC.; LOCATION
SERVICES, LLC d/b/a TCAR RECOVERY SERVICES;
and SOUTHLINE, INC. f/k/a TCAR, INC. a/k/a
TCAR AUTOMOTIVE SERVICES, INC. f/k/a
TCAR AUTOMATIVE SERVINCES, INC. d/b/a
TCAR RECOVERY SERVICES,

                                    Defendants.
------------------------------------------------------------------------X
         Defendant KINGS AUTOSHOW INC. d/b/a BROOKLYN MITSUBISHI (“Defendant”), by

its attorneys, Certilman Balin Adler & Hyman, LLP, as and for its reply to the Cross-Claims of

defendant LOCATION SERVICES, LLC d/b/a TCAR RECOVERY SERVICES, dated February 9,

2021 (hereinafter the “Cross-Claims”) alleges as follows:

  AS AND FOR A RESPONSE TO THE CLAIM ENTITLED “AS AND FOR A CROSS-
    CLAIM FOR CONTRACTUAL INDEMNITY AGAINST DEFENDANT, KINGS
              AUTOSHOW INC. d/b/a BROOKLYN MITSUBISHI”

          1.     Defendant repeats, reiterates, and realleges each and every response previously made

in Defendant’s Answer to the Amended Complaint with the same force and effect as if fully set forth

herein.

          2.     Denies the truth of each and every allegation set forth in paragraph 2 of the Cross-

Claims and refers all questions of law to the Court.

          3.     Denies the truth of each and every allegation set forth in paragraph 3 of the Cross-

Claims.
       4.      Denies the truth of each and every allegation set forth in paragraph 4 of the Cross-

Claims.

       5.      Denies the truth of each and every allegation set forth in paragraph 5 of the Cross-

Claims.

       6.      Denies the truth of each and every allegation set forth in paragraph 6 of the Cross-

Claims.

       7.      Denies the truth of each and every allegation set forth in paragraph 7 of the Cross-

Claims.

       8.      Denies the truth of each and every allegation set forth in paragraph 8 of the Cross-

Claims.

       9.      Denies the truth of each and every allegation set forth in paragraph 9 of the Cross-

Claims.

       10.     Denies the truth of each and every allegation set forth in paragraph 10 of the Cross-

Claims.

  AS AND FOR A RESPONSE TO THE CLAIM ENTITLED “AS AND FOR A CROSS-
    CLAIM FOR COMMON LAW INDEMNITY AGAINST DEFENDANT, KINGS
              AUTOSHOW INC. d/b/a BROOKLYN MITSUBISHI”

       11.     Defendant incorporates its responses to the prior paragraphs as if fully set forth herein

at length and further responds as follows.

       12.     Denies the truth of each and every allegation set forth in paragraph 12 of the Cross-

Claims.

       13.     Denies the truth of each and every allegation set forth in paragraph 13 of the Cross-

Claims.

                                                  2
       14.     Denies the truth of each and every allegation set forth in paragraph 14 of the Cross-

Claims.

 AS AND FOR A RESPONSE TO THE CLAIM ENTITLED “AS AND FOR A CROSS-
 CLAIM FOR CONTRIBUTION AGAINST DEFENDANT, KINGS AUTOSHOW INC.
                    d/b/a BROOKLYN MITSUBISHI”

       15.     Defendant incorporates its responses to the prior paragraphs as if fully set forth herein

at length and further responds as follows.

       16.     Defendant denies knowledge or information sufficient to form a belief as to the

allegations set forth in paragraph 16 of the Cross-Claims and refers all questions of law to the Court.

       17.     Denies the truth of each and every allegation set forth in paragraph 17 of the Cross-

Claims.

       18.     Denies the truth of each and every allegation set forth in paragraph 18 of the Cross-

Claims.

       19.     Denies the truth of each and every allegation set forth in paragraph 19 of the Cross-

Claims.

       WHEREFORE, Defendant KINGS AUTOSHOW INC. d/b/a BROOKLYN MITSUBISHI

demands judgment dismissing the Cross-Claims of defendant LOCATION SERVICES, LLC d/b/a

TCAR RECOVERY SERVICES, for the costs and disbursements in connection with the action and

for such and further relief as the Court deems just, equitable, and proper.



                                [CONTINUED ON FOLLOWING PAGE]




                                                  3
Dated: East Meadow, New York
       March 2, 2021
                                        CERTILMAN BALIN ADLER & HYMAN, LLP

                                          By:    /s/Joshua Feldman
                                              Joshua Feldman, Esq.
                                          Attorneys for Defendant Kings Autoshow Inc. d/b/a
                                          Brooklyn Mitsubishi
                                          90 Merrick Avenue – 9th Floor
                                          East Meadow, New York 11554
                                          (516) 296-7000
                                          jfeldman@certilmanbalin.com

To (via ECF):

Nitin Sain, Esq.
KENNEDYS CMK LLP
Attorneys for Defendant Location Services, LLC
d/b/a TCAR Recovery Services
570 Lexington Avenue – 8th Floor
New York, New York 10022
(646) 625-4000
nitin.sain@kennedyslaw.com

Daniel A. Schlanger, Esq.
SCHLANGER LAW GROUP LLP
Attorneys for Plaintiff
80 Broad Street, Suite 1301
New York, New York 10004
(212) 500-6114
dschlanger@consumerprotection.net

R. David Lane Jr., Esq.
MARSHALL DENNEHEY WARNER
COLEMAN & GOGGIN
Attorneys for Defendant AmeriCredit Financial Services
d/b/a GM Financial Services
Wall Street Plaza
88 Pine Street, 21st Floor
New York, New York 10005
(212) 376-6413
rdlane@mdwcg.com


                                             4
